Exhibit 10.11

 



The Joint Corp.

Executive Short-Term Incentive Plan (STIP)

 

Plan Overview

 

The Joint Corp. (“the Company”) Executive Short-Term Incentive Plan (“Executive
STIP”) is an annual bonus plan. The STIP pool earned for each year will be
determined based upon the achievement of the Company’s budgeted EBITDA for that
year.

 

Eligibility: The CEO and CFO of the Company are eligible to participate in the
Executive STIP. Participants must be actively employed by the Company on the
date of payout in order to receive an award under the Executive STIP. The
following are the eligible percentages of base salary:

 

CEO  50% CFO  40%

 

Proration: For those participants whose employment with the Company starts
during mid-year, their participation in the plan shall be prorated based on the
number of days employed during that calendar year divided by 365 days.

 

Award: 100% of each individual Executive STIP award is a function of achieving
the budgeted EBITDA (defined below). The percentage of achievement of that
metric will be the same as the percentage of funding (between zero and 100%) of
the maximum bonus pool.

 

STIP awards are expected to be paid following approval by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) and
completion of the Company’s annual audit. Executive STIP awards will be paid in
cash by no later than March 15th of the following year.

 

EBITDA Bonus Accelerator: If total EBITDA achieved exceeds the budgeted EBITDA
for the year after 100% funding of the STIP Pool discussed above, the Company
will fund an additional 25% into the bonus pool (up to a maximum of 150% of the
participants’ target STIP) to be allocated to participants on a pro-rata basis
based on their respective eligibility. The STIP Pool plus this additional 25%
Bonus Accelerator will represent the Adjusted STIP Pool to be awarded.

 

Plan Description

 

Budgeted EBITDA: In connection with the annual budgeting process, the Company
will establish an annual budget with corresponding EBITDA that must be approved
by the Board of Directors of the Company.

 

EBITDA Definition: The Company shall prepare a budget on a consistent basis from
year to year and apply a consistent definition of EBITDA.

 

 

 

 